Citation Nr: 1603245	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-07 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, Mississippi


THE ISSUE

Entitlement to an annual clothing allowance.  

(The issues of entitlement to service connection for an acquired psychiatric disorder, increased ratings for bilateral pes planus and low back strain, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), are the subject of a separate decision by the Board of Veterans' Appeals).  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty from May 1978 to May 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Biloxi, Mississippi Department of Veterans Affairs Medical Center (VAMC).  This matter was previously before the Board in September 2015 when it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, this matter was remanded by the Board in September 2015 for additional development, to include providing the Veteran's attorney a copy of all adjudication performed, and allow time for response and submission of evidence or argument, as well as readjudication of the matter.  To date, there is no evidence that the Veteran's attorney was provided a copy of all present adjudication, and no evidence that the matter was readjudicated as reflected in a supplemental statement of the case (SSOC).  As it does not appear that the Board's remand instructions have been completed, as a matter of law the Board errs when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Again request that the Veteran provide information concerning the use of a back brace, to include the type he has, who prescribed it, and how long he has worn it.  In addition, if he has been prescribed a wheelchair, he should indicate such.  Provide the Veteran an opportunity to submit evidence of damaged clothing it if is determined that he regularly uses a wheelchair or a brace as a result of his service-connected back disorder.  
2. Ensure the Veteran's attorney is provided a copy of all adjudication done to the present, to include but not limited to the initial denial determination and statement of the case.  Allow for a time to respond, as well as submission of additional evidence.  
3. Then readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



